 



Exhibit 10.52

 

CONFIDENTIAL

 

November 17, 2016

 

SUREPURE, INC.
405 Lexington Avenue, 25th Floor

New York, New York 10174

Attention: Stephen M. Robinson

 

Surepure, Inc.

Amendment No. 2 Fee Letter

 

Ladies and Gentlemen:

 

Reference hereby is made to (a) that certain Promissory Note in the original
principal amount of US$330,000.00 issued on February 11, 2016, and as first
amended on August 1, 2016 (the “Note”), made by Surepure, Inc., a Nevada
corporation (the “Company”), on for the benefit of SBI Investments LLC, 2014-1,
a statutory series of Delaware limited liability company (the “Holder”), and (b)
that certain Amendment No. 2 to the Note of even date herewith entered into by
and between the Company and the Holder (the “Second Amendment”). Capitalized
terms used but not defined herein shall have the meanings assigned to them in
the Note. This letter agreement is the Amendment No. 2 Fee Letter referred to in
the Second Amendment.

 

In consideration of the agreement of the Holder to amend the Note and extend the
maturity date thereof pursuant to the Second Amendment, the Company hereby
agrees (1) to pay to the Holder, (A) a structuring fee in the amount of
US$90,000.00, which such fee is fully earned as of the date hereof and shall be
due and payable in full on the date hereof (the “Structuring Fee”), and (B) a
loan monitoring fee in the amount of US$45,000.00 which shall be due on the
Maturity Date of the Note (the “Monitoring Fee” and, together with the
Structuring Fee, the “Fees”); (2) that the Fees shall be paid in immediately
available funds, except that the Structuring Fee may be paid at the option of
the Company by the delivery of 1,058,824 shares of Common Stock, and shall not
be subject to reduction by way of setoff or counterclaim and, once paid, shall
not be refundable under any circumstances; and (3) that this Amendment No. 2 Fee
Letter is an Other Agreement as defined in the Note.

 

This Amendment No. 2 Fee Letter may not be amended or waived except by an
instrument in writing signed by the Holder. This Amendment No. 2 Fee Letter
shall be governed by, and construed in accordance with, the laws of the State of
New York. This Amendment No. 2 Fee Letter may be executed in any number of
counterparts, each of which shall be an original, and all of which, when taken
together, shall constitute one agreement. Delivery of an executed signature page
of this Amendment No. 2 Fee Letter by facsimile or e-mail transmission shall be
effective as delivery of a manually executed counterpart hereof.

 

This Amendment No. 2 Fee Letter is delivered to the Company on the understanding
that neither this Amendment No. 2 Fee Letter nor any of its terms or substance
shall be disclosed, directly or indirectly, without the prior written consent of
the Holder, to any other person except (1) to the Company’s employees, officers,
directors, accountants, agents, attorneys, financial advisors and other advisors
with a need to know and who are directly involved in the consideration of this
matter, or (2) as may be compelled in a judicial or administrative proceeding or
as otherwise required by law (in which case the Company agrees, to the extent
permitted by applicable law, to inform the Holder promptly thereof).

 



 

 

  

Please confirm that the foregoing is the mutual understanding of the Company and
the Holder by signing and returning to the Holder an executed counterpart of
this Amendment No. 2 Fee Letter.

 

  Sincerely,       SBI INVESTMENTS LLC, 2014-1       By: /s/ Peter Wisniewski  
      Name: Peter Wisniewski         Title: Manager

 



AGREED AND ACCEPTED

AS OF THE DATE FIRST WRITTEN ABOVE

 

  SUREPURE, INC.           By: /s/Stephen M. Robinson         Name: Stephen M.
Robinson   Title: Chief Financial Officer      

 

 

 



 

 

 

